Alice Robie Resnick, J.,
concurring. I reluctantly concur in the majority’s judgment and opinion. Because of the serious nature of the crimes committed in this case and the apparent overwhelming evidence that appellant voluntarily waived his right to a jury trial, I find it difficult to reverse the convictions on what appears to be a simple technicality. However, I believe we are compelled to reach such a result in this case. The statute is absolutely clear that certain steps must be completed in order to effectuate a defendant’s waiver of the right to a jury trial. The waiver must be (1) in writing, (2) signed by the defendant, (3) filed in said cause, and (4) made a part of the record of the case. R.C. 2945.05. In the instant case, appellant seemingly executed and signed a written waiver, but the waiver was neither filed with the court nor made a part of the record of the case. The statute does not provide for substantial compliance. Because the statute is so clear, there can be no doubt the legislature intended that all four elements be completed before the jury trial waiver becomes valid.
In this case, the hearing transcript indicates that the defendant at one time clearly chose to waive his right to a jury trial, and that the trial judge was extremely scrupulous in ensuring that the defendant was aware of the consequences of his choice and that he had not been pressured to make that decision. However, no physical document exists to evidence the waiver. In this case, no abuse appears to have occurred, but if we were to allow anything less than strict *341compliance with the statute, as the dissent would allow, abuses may occur. Moreover, appellant’s attorneys, who did not represent him at trial, do not dispute that appellant waived his right to a jury trial. However, even in this case, we cannot be absolutely sure that, after the court had taken the signed waiver form from appellant and had written out the journal entry and after the court reporter had packed up and left, appellant did not change his mind and ask that the waiver form be destroyed or returned to him. A criminal defendant may withdraw the waiver of the right to a jury trial “at any time before the commencement of the trial.” R.C. 2945.05.
In this day of overcrowded dockets and overworked clerks, shortcuts, once permitted, will be taken more and more as acceptable practice and without following the requirements that the General Assembly wrote into the law. In order to ensure that criminal defendants’ constitutional rights are conclusively protected, the strict letter of the law must be followed. This protection is especially important in this case, a death penalty case, which concerns the right to a jury trial, a fundamental right guaranteed by the United States Constitution.
Accordingly, I respectfully concur with the majority’s decision and opinion.
Moyer, C.J., Douglas, Wright and F.E. Sweeney, JJ., concur in the foregoing concurring opinion.